                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    TANYA M. RIESBERG,

                          Plaintiff,                                  8:18-CV-456

    vs.
                                                      MEMORANDUM AND ORDER
    ANDREW M.     SAUL,1      Commissioner
    of Social Security,

                          Defendant.


          Tanya   Riesberg       appeals   from    the      denial,    initially   and   upon
reconsideration, of her application for disability insurance benefits under Title
II of the Social Security Act, 42 U.S.C. §§ 401 et seq. The Court has considered
the parties' filings and the administrative record and finds that the
Commissioner's decision was not supported by substantial evidence. Therefore,
Riesberg's motion for reversal (filing 13) will be granted, the Commissioner's
decision will be reversed, and the case remanded for calculation and award of
benefits.
                                I. PROCEDURAL HISTORY
          On February 3 2015, Riesberg applied for disability insurance benefits
under Title II. T13. Her claim was denied initially and on reconsideration. T13
Following a hearing, the administrative law judge (ALJ) found that Riesberg
was not disabled as defined under 42 U.S.C. §§ 216(i) or 223(d), and therefore
not entitled to benefits under the Social Security Act. T25. The Appeals Council
of the Social Security Administration denied Riesberg's request for review of


1   Andrew M. Saul is now the Commissioner of Social Security and will be automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d).
the ALJ's decision. T1. Accordingly, Riesberg's complaint seeks review of the
ALJ's decision as the final decision of the Commissioner under 42 U.S.C. §
405(g). Filing 1.


                        II. FACTUAL BACKGROUND
      At the time of hearing, Riesberg was 45 years old and lived with her
boyfriend and adult daughter. T51; see T200. The record contains extensive
evidence of Riesberg's years of treatment for pain, which the Court has
thoroughly reviewed. To summarize, Riesberg suffers from painful peripheral
neuropathy: a condition that develops slowly, over months or years, and often
begins with sensory abnormalities in the lower extremities, including tingling,
numbness, and burning pain. See The Merck Manual of Diagnosis and
Therapy, 1518-20 (16th ed. 1992) [hereinafter "Merck"]; see also Taber's
Cyclopedic Medical Dictionary, 1387, 1634 (19th ed. 2001) [hereinafter
"Taber's"].


      Pain is often worse at night and may be aggravated by touching
      the affected area or by temperature changes. In severe cases,
      objective signs of sensory loss, typically with stocking-and-glove
      distribution, can be shown. The Achilles and other deep tendon
      reflexes are diminished or absent. . . . Sensory or proprioceptive
      deficits may lead to gait abnormalities.


Merck at 1520. Diabetes is a common cause of peripheral neuropathy. Merck
at 1520; Taber's at 1387, 1634.
      Riesberg also has degenerative disc disease, specifically in the lumbar
spine, and is obese. T400-01. And Riesberg suffers from anxiety and depression




                                     -2-
as a result of her pain and the untimely death of her husband in a motor vehicle
accident. See T52, 309-10, 329-30.


                                     1. WORK HISTORY
         From 1999 until July 2014, Riesberg held positions working for her
husband's flooring company, as a Certified Nursing Assistant (CNA), and as a
title researcher. T37-44, 205. Being on her feet full time as a CNA aggravated
her pain, so she sought a desk job. See T42-43. But Riesberg was terminated
from desk jobs by two employers, Cox Cable and American Title, for
absenteeism related to her pain. T42-43. She said it was just too difficult to
focus. Id. After July 2014, Riesberg worked 4-5 hours per month for about a
year booking direct sales parties for an online bag company. T37-41. That was
the last time Riesberg worked in any capacity. T37.
                                    2. MEDICAL HISTORY
         Riesberg's pain in her low back and feet began in 2011. T42; see also
T290, 298, 309. It is not clear from the administrative record when, and from
whom, Riesberg first sought treatment.2 But in January 2012, Riesberg had
epidural steroid injections that provided relief for about 8 months, and then
the pain came back more severely. T298; see also T309, 322, 332, 418.
         In November of 2013, Riesberg saw Karen Staack, M.D. and requested a
referral to a pain specialist for additional evaluation and treatment because
the pain in both of her feet was "to the point where she [could] barely stand it."
T298. Riesberg was interested in another opinion because a neurologist told
her the pain was likely small fiber diabetic neuropathy, but that didn't make




2   The oldest medical record contained in the administrative file is from November 13, 2013.


                                              -3-
sense to her because the epidural injections had helped in 2012.3 Staack noted
"[s]he is crying while discussing this[;] very upset because symptoms are not
improving," "she appears distressed," "[h]er affect is angry," and "she exhibits
a depressed mood." T298. However, lab results confirmed that Riesberg had a
Hemoglobin A1c level of 7.7—indicative of diabetes—and Staack diagnosed
Riesberg with neuropathy and uncontrolled type 2 diabetes. T299, 301, 303.
Staack opined that Riesberg's problems were caused primarily by smoking and
excess weight and that "ultimately it is very unlikely we will be able to get this
under control without serious lifestyle modifications." T299.
          In January and February 2014, Riesberg saw Christopher Criscuolo,
M.D., a pain specialist. She reported that she had been in pain for 3 years and
it was "made worse by exercise and standing for long periods of time." T290.
Riesberg said that hydrocodone "helped somewhat." T290. Criscuolo noted that
Riesberg had "some lumbar and degenerative disc disease," and exhibited
lumbar paravertebral tenderness. T290. Criscuolo also noted "stocking
distribution dysesthesias," a sign of diabetic neuropathy. T290; see Merck at
1520. Initially, Criscuolo made several changes to Riesberg's medications,
including anti-convulsants, topical pain cream and pain medication. T291. But
when Riesberg came back in February, she complained that her pain symptoms
were unstable—an average 6 out of 10—and not well controlled.4 T292.
Criscuolo noted "some lumbar paravertebral spasm," and increased
neuropathic pain in her feet without signs of sympathetic dysfunction. T293.


3   Even at the hearing Riesberg still felt she did not have an adequate explanation for her
painful neuropathy, and she had seen a neurologist for further diagnosis and treatment. T45;
see also T418, 415.

4   All of Riesberg's subjective reports of pain level are on a 1 to 10 scale, where 1 is the lowest
or slight pain, and 10 is the highest or worst pain.


                                                -4-
He adjusted her anti-convulsant type and dosage and her pain medication.
T293.
         In June 2014, Riesberg returned to Dr. Staack for follow-up and swelling
in her ankles. T300. At that time Staack did not observe any tenderness in
Riesberg's feet, but noted edema and bilateral foot numbness. T300. Staack
opined that the swelling was coming from "venuous stasis from obesity," but
also recognized that the decreased sensation in Riesberg's feet was associated
with uncontrolled type 2 diabetes. See T300-01. Staack ordered another
Hemoglobin A1c test, which came back at 7.2—diabetic. T304-05.
         Later in June 2014, Riesberg began seeing Patrick Cronican, M.D., the
physician who treated Riesberg for the longest period in the records before the
court.5 See T309. (He did not, however, submit an opinion for purposes of
disability.) According to Cronican's notes, on her first visit Riesberg reported
chronic pain including numbness, tingling, burning, and hyperesthesia. T309.
Riesberg also said that the gabapentin she was taking "only help[ed] partially
and temporarily," and explained the injections she'd had in 2012 worked, but
then wore off. T309. Riesberg said she was considering applying for disability.
T309. Cronican observed Riesberg "seems tearful at times" and "appears
depressed anxious and uncomfortable," but "does not appear in severe
distress." T309. Cronican also noted "tenderness over her low back," and
"moderate decreased range of motion of the back." T309. "After repeated
requests," Cronican began prescribing Riesberg hydrocodone for the pain, and
also started her on citalopram for her anxiety and depression. T310. Finally,
Cronican, like Staack, suggested that Riesberg work on diet and exercise.
T310.


5   Riesberg saw Cronican for over two years—first on June 23, 2014 (T309) and last on October
14, 2016 (T423).


                                              -5-
         In July 2014, Riesberg followed-up with Cronican, reporting neuropathic
pain and distress over the tragic death of her husband only a few days after
her June visit. T310. Cronican noted that Riesberg "appears significantly
depressed," and "rates her pain at a 7 or 8." T310. He again recorded
tenderness in the lower extremities, but no edema and "no apparent neurologic
deficits." T310. He refilled her gabapentin and told Riesberg to continue the
hydrocodone and reschedule appointments she had missed with pain
management and endocrinology following her husband's death. T311.
         In September of 2014, Riesberg began seeing Griffith Evans, M.D., a
board-certified pain specialist, who treated her for almost two years6 and wrote
a letter in support of her application for disability. See T427. Evans
administered a series of two lumbar sympathetic injections in September and
October 2014. See T358, 314.
         At the end of September 2014, Riesberg returned to Dr. Cronican. She
rated her pain at 10 and unchanged since her last visit. T311. He again noted
tenderness across Riesberg's low back, and "mildly reduced range of motion in
her back in all directions." T312. Cronican refilled her hydrocodone
prescription and also recommended "twice daily therapeutic stretching, heat,
massage[, and] exercise." T312.
         Riesberg followed up with Cronican in January 2015, complaining of
fatigue, paresthesia in her lower extremities, and pain at a 9. T313. She also
expressed increased stress related to the trial of the man responsible for her
husband's fatal motor vehicle accident. T313. Again, Cronican observed
tenderness in Riesberg's lower back and pain in her lower extremities. T313.



6   Riesberg first saw Evans on September 17, 2014, T314, 358, and for the last time (in the
records before the Court) on June 28, 2016, T412.


                                             -6-
Cronican refilled Riesberg's citalopram, hydrocodone, and metformin, which
she had been taking for her diabetes. T314.
      Dr. Evans saw Riesberg again in April 2015 and recorded that the
lumbar sympathetic blocks he had authorized in 2014 "gave her partial relief
for [a] short time." T358. Riesberg told Evans that her pain was "continuous
and heavy," "throbbing, sharp, and shooting," and at best a 7. T358. That day
Riesberg said her pain was a 10 and that nothing alleviated the pain. T358.
Evans observed that Riesberg had a "normal gait and station," but "has
allodynia and alteration to sensation of touch over both lateral ankles and
feet." T359. Riesberg's straight leg raise test was negative bilaterally. T359. In
his treatment plan, Evans expressed that Riesberg had "worsening painful
diabetic neuropathy" that he believed was being treated with an "optimized"
dose of anticonvulsants, yet still resulted in pain scores of 10. T360. Evans also
noted that the pain "causes significant sleep disturbances," and recommended
Riesberg try a spinal cord stimulator. T360.
      Riesberg returned to see Dr. Cronican twice in May of 2015. On both
occasions she rated her pain at a 9. T341, 342. Both times Cronican recorded
tenderness and moderately reduced range of motion in her back. T341, 343. He
also noted "pain and burning into her feet." T341. On the first visit, Cronican
refilled Riesberg's hydrocodone and also recommended smoking cessation and
weight loss strategies. T342. Later that month, Riesberg said she was taking
phentermine and working on diet, exercise and weight loss, but wanted the
phentermine refilled, and Cronican obliged. T342-43. She also reported she
was taking Lyrica and thought it was helping partially, so Cronican prescribed
that for her neuropathic pain. T342-43.
      On May 26, 2015, Kimberly Vacek, Ph.D. performed a psychological
evaluation of Riesberg to assess for risks associated with the trial spinal cord



                                      -7-
stimulator surgery. T322. The evaluation contained a lengthy self-report by
Riesberg that was generally consistent with her application for disability. See
T240-44. Riesberg described the pain as "shocks in my feet," and said it "feels
like my toes are breaking," "like a nail is being pounded in my arch," and "like
my ankle has been hit with a sledgehammer." T322. She said on good days she
could "do chores, cook, do laundry, etc," but that her pain was exacerbated by
physical activity, being in one position for too long, being touched, barometric
pressure changes, and stress. T322. She added that standing "feels best, but I
pay for it later on." T322. Riesberg reported that her pain level was "always a
10," but when Vacek asked about good days she said it ranged from a low of 7
to a high of 10. T322. She also said she managed her pain by using a motorized
cart when walking. T322. Riesberg "described her mood as irritable due to her
pain," and explained she had "significant pain-related anxiety at night,"
"tearfulness when discussing her pain, frequent irritability, guilt ('I feel
useless since I had to quit working.'), insomnia (sleeps 4 hours at most at a
time), and hopelessness." T323. Riesberg said she tries to keep herself busy,
but when the "pain is severe (which is often), she basically stays at home and
spends time napping or switching positions to manage her pain." T323.
      Vacek noted that Riesberg was alert, oriented, cooperative, and
"answered all questions directly, logically, and sequentially." T324. She also
observed that Riesberg was anxious, her "affect was congruent but restricted,"
and "[s]he bounced her knee throughout much of the interview." T324. Finally,
Vacek noted "[s]he ambulated independently but slowly and with significant
pain behavior." T324. Ultimately, Vacek concluded that Riesberg was an
appropriate candidate for the trial spinal cord stimulator, but opined that she
could benefit from therapy and pain coping skills. T324.




                                      -8-
      On June 9, 2015, Riesberg was scheduled to see a psychologist and
physician to be evaluated for disability, but did not show up for either
appointment. T325-26. Neither record indicates a reason for the no show. T325-
26.
      On July 6, 2015 Joshua Needelman, Ph.D. performed a psychological
interview and report for the purpose of determining disability. See T327-29.
Needelman noted that Riesberg drove herself to the appointment, was aware
of the purpose of the interview, and easily established rapport. T327. Riesberg
said she struggled with depression, anxiety, and hopelessness related to her
pain, and rarely left the house. T328. Needelman observed that Riesberg's
ability to concentrate was "fair but diminishing," that she "appeared neutral
and friendly," but became tearful at times, and that her energy level
"appear[ed] to be low." T328. Needelman opined that Riesberg could comply
with simple instructions, relate well to coworkers and supervisors, adapt to
changes in her environment, and manage her finances. T328-29. Ultimately,
Needelman associated Riesberg's anxiety and depression with her physical
health and said that as long as pain was present, the anxiety and depression
likely would be as well. T329.
      Elizabeth Dayton, D.O. performed a disability medical evaluation the
same day. T332. The history Riesberg provided to Dayton was consistent with
her prior medical records, except Riesberg said that the cause of her
neuropathy was uncertain and that she had only recently been diagnosed as
pre-diabetic. See T332. Dayton observed that Riesberg was in "no acute
distress; however, very tearful throughout the entire exam." T335. Dayton also
noted "trace edema in her bilateral lower extremities," and "decreased ankle
dorsiflexion and plantar flexion" which appeared to be related to pain. T336.
Dayton documented "very mild tenderness to palpation" in Riesberg's upper



                                     -9-
thoracic and lumbar spine." T336. Dayton observed that Riesberg's feet were
"extremely sensitive to touch and claimant pulls away in pain when feet are
touched." T336. Riesberg also had a "very slow gait," was "not able to walk on
her heels and toes," and was "able to rise from a seated position, but [was] very
gentle when placing her feet on the ground." T336. Ultimately Dayton
concluded that Riesberg's chronic pain "has affected her ability to be on her
feet for a long time/stand for a long time," but that she did not have "significant
limitations in her range of motion with her back." T337.
      On July 28, 2015 Riesberg underwent surgery to insert a trial spinal cord
stimulator. T361. On August 3, 2015, Riesberg followed up with Dr. Evans and
reported that she had "good paresthesia coverage over all her painful areas
throughout the trial," but only 25 percent pain relief. T365. Evans and
Riesberg decided not to proceed with a permanent spinal cord stimulator due
to the limited pain relief with the trial. T366. However, Evans documented that
Riesberg noticed recurring "left buttock and posterior thigh pain on the left,"
and "had evidence of nerve root pain on straight leg raising, with pain
distribution in an L5-S1 pattern." T366. Evans prescribed Cymbalta and
ordered an MRI of Riesberg's lumbar spine. T366. An MRI was taken on
August 14, 2015 and revealed a stable "small central disc protrusion at L5-S1,"
"facet degenerative changes of the lumbar spine," but "no central or foraminal
stenosis." T353-54.
      On August 17, 2015, Riesberg followed up with Dr. Cronican. Riesberg
reported that she was "unable to exercise because to stand and walk is too
painful," but would do some exercises in her parents' pool. T344. Riesberg also
said that her feet "hurt badly" when laying down, sitting, and walking, and
that standing was most comfortable, but that when she sat down she paid for
it and her "knees really throb[bed]." T344. Cronican noted that Riesberg



                                      - 10 -
appeared "depressed and anxious," and "seem[ed] to have decreased insight."
T345. Cronican also observed tenderness across Riesberg's low back, and pain
and hyperesthesia in her lower extremities. T345. Cronican refilled Riesberg's
hydrocodone prescription and "discussed weight loss strategies including diet
and exercise." T346-47. He also ordered another hemoglobin A1c test, which
came back abnormal at a 5.8. T346, 352.
         On August 19, 2015, Riesberg saw Dr. Evans to establish a treatment
plan after the failed spinal cord stimulator. T362. He again noted that Riesberg
received only 25 percent relief and that "[i]t was decided to try to maximize her
medical regimen." T362. Evans wrote that Riesberg exhibited "decreased
sensation over both feet in a stocking pattern starting at mid ankle," but that
lower extremity reflexes and strength remained normal. T363. Evans
increased Riesberg's dosage of Cymbalta and switched her from gabapentin,
which he deemed to be failing, to Lyrica. T363.
         Riesberg returned to Dr. Cronican on September 16, 2015 complaining
of pain and urinary incontinence.7 T381. He again noted pain across her low
back and moderate reduced range of motion of her back in all directions. T382.
Cronican prescribed phentermine to assist with weight loss and suggested
Riesberg diet and "walk daily for 1 hour." T382.
         On November 26, 2015, Dr. Cronican saw Riesberg for a sore throat and
chronic pain. T383. Riesberg was requesting a refill of her hydrocodone, and
reported taking about 180 tablets per month. T383. Cronican observed "pain
and tenderness diffusely across low back with muscle spasm," as well as
moderately reduced range of motion in all directions. T384. He further noted
"hypersensitivity and pain venous stasis swelling in her lower extremities."


7   Urinary incontinence can be a symptom of peripheral neuropathy, although it is unclear
from the records whether Cronican thought Riesberg's was related. See T381; Merck at 1520.


                                           - 11 -
T384. Cronican refilled her hydrocodone and again suggested Riesberg diet and
"walk daily for 1 hour." T385.
      Dr. Evans saw Riesberg in February 2016 to evaluate her increased foot
pain. T408. During the visit, Riesberg rated her pain as an average 6 or 7, but
said "in the last 3 weeks it is increased to 10," without any apparent cause.
T408. He noted that Riesberg had "good range of motion and strength in both
feet and ankles," and a normal gait and station. T410. He did, however, observe
"some decreased sensation to touch over both feet," and said Riesberg
complained of pain in "the soles and dorsum of both feet." Evans also observed
Riesberg to be "in distress secondary to pain." T409-10. He said "[o]n today's
visit she was tearful and said that she felt like she was running out of options."
T411. Evans recommended "dorsal root ganglion stimulation" once approved,
discussed possible ketamine infusions, and prescribed Horizant rather than
gabapentin. T411. He also prescribed a new compound anti-inflammatory
cream and a new pain medication, Nucynta, and instructed Riesberg to
continue hydrocodone only as needed. T411.
      Riesberg followed-up with Dr. Cronican on March 6, 2016 and requested
a refill of her hydrocodone, as she rated her pain at a 9. T393. Cronican
observed continued tenderness and reduced range of motion in her low back.
T394. Cronican wrote "[s]he has burning tingling hyperesthesia in lower
extremities," primarily in her feet. T394. Riesberg's hydrocodone prescription
was refilled for 12 weeks, and she was given samples of extended release
gabapentin. T394. Cronican also recommended Riesberg diet and "walk daily
for 1 hour." T394.
      At the end of May 2016, Riesberg saw Dr. Evans and complained of pain
at a 9 to 10, which she described as "constant burning and shooting." T404.
Evans noted that Riesberg appeared "in distress secondary to pain." T406.



                                      - 12 -
Evans physical exam revealed "severe allodynia over the dorsum of both feet
to just about the malleolus bilaterally[;] there is a decreased sensation to touch
in a stocking-like pattern in both feet." T406. Evans also noted that Riesberg
was "somewhat frustrated with her lack of progress in controlling her pain,"
and that she reported the pain increased with activity. T407. Evans scheduled
additional lumbar sympathetic blocks despite "incomplete relief," and
prescribed Horizant because Lyrica was not approved by Riesberg's insurance.
T407; see T404. He also ordered a different compound pain cream for Riesberg
to try. T407.
         On June 5, 2016, Riesberg saw Dr. Cronican for chronic foot pain,
fatigue, anxiety and depression. T395. He continued to note "tenderness and
pain across low back," with moderately reduced range of motion in all
directions. T396. Cronican switched Riesberg from hydrocodone to oxycodone,
and continued to recommend dieting and walking 1 hour per day. T395.
         On June 7, 2016, Dr. Evans performed a bilateral lumbar sympathetic
block. T413. On June 20, 2016, Riesberg had a follow-up office visit with Evans
to discuss the results and said she got "about 20-30% pain relief lasting a week
and a half." T399. Evans noted "[t]his was significant for her."8 T399. He also
documented "decreased sensation to touch in a stocking like pattern" from the
mid-ankle down, bilaterally, "patchy erythema in the ankles," and " allodynia
over the anterior distal ankle and the dorsum of both feet." T401. Evans
prescribed Horizant, which Riesberg seemed to be responding to better than


8   Evans notes also suggest that Riesberg received about 40 percent pain relief from the trial
spinal cord stimulator and that the main problem was that no paresthesia was obtained in
the toes of either foot. T399. This is in conflict with Evans' July 2015 notes which described
only 25 percent pain relief and "good paresthesia coverage over all her painful areas." See
T365.


                                             - 13 -
gabapentin, a repeat lumbar sympathetic block injection, and a third
compound pain cream. T402; see also T412.
      Riesberg saw Dr. Cronican for the last time on August 2, 2016 for the flu
and chronic pain. T422. She told Cronican that her pain was getting worse in
her lower extremities. T422. Cronican observed the same tenderness across
her low back and reduced range of motion of her back in all directions. T423.
He also noted "hyperesthesia of her lower extremities," and "some venous
stasis and mild swelling." T423. Cronican refilled Riesberg's hydrocodone for
three months and recommended she "try to walk daily for 1 hour." T423.
      On October 14, 2016, Riesberg tried to speak with Cronican in an
"unofficial manner," after she was terminated for multiple no-shows but
nevertheless tried to schedule an appointment. T424. Cronican told her she
could be seen, but not continue her care at that clinic. T424. Cronican noted
that Riesberg was surprised and distressed and asked about where to look for
a new provider. T424.
      Riesberg began seeing Dr. William Fitzgibbons, M.D., on November 8,
2016. T418. The history Riesberg reported to Fitzgibbons was consistent with
her other medical records. See T418. Fitzgibbons observed "[p]osition sense to
the feet seem good. Sensation and light touch are normal without apparent
hypersensitivity. Two point discrimination is equal. She has some decreased
sensation to pin prick over the left great toe medial aspect." T418. He also
noted "patient is more interested in the cause" of her pain, and that while her
A1c's had been high in the past, the most recent "was in the 5's," and that lab
tests seemed to be inconclusive thus far. T418. Fitzgibbons did not order
medication because "it sound[ed] as though she ha[d] been tried on almost
everything," and decided to obtain all her medical records to review. T418.
      On January 11, 2017, Riesberg followed up with Fitzgibbons reporting



                                    - 14 -
symptoms that were "not much different." T417. He ordered an A1c test, which
came back at 6.6 (high). T417, 419. He also increased Riesberg's gabapentin
and refilled her hydrocodone. T417.
      On March 20, 2017, Dr. Fitzgibbons saw Riesberg for the last time before
the administrative hearing. T415. Fitzgibbons noted "[s]he has exquisitely
sensitive feet, particularly the forefeet and left more than right. This is to light
touch. She finds that much more uncomfortable than pin prick. In fact, when I
remove[d] her sock, she found it very painful." T415. He also observed "[t]wo
point discrimination appears to be okay on both feet. She was able to detect
vibration, except slightly decreased in the left forefoot. No changes that I can
see in her feet." T415. Fitzgibbons expressed that he "would really like to get
her into a neurologist to reassess her, although she has been to two in the past.
. . . We will attempt to continue with surveillance to find a cause for this terrific
problem." T415. He refilled her hydrocodone and prescribed phentermine to
assist with weight loss "as she is so frustrated." T415. Riesberg did visit Ram
Mohan Sankaraneni, MBBS on July 5, 2017. T431. She was told she would
likely need a punch biopsy of the skin and autonomic testing to determine the
type of neuropathy. T431.
                               3. OPINION LETTERS
      In support of her application for disability, Riesberg submitted opinions
from two treating physicians—Dr. Evans, T427, and Dr. Fitzgibbons, T429.
      In a letter dated July 9, 2017, Dr. Evans expressed that Riesberg
reported a pain score of 10 on her last visit, and that pain medication had not
seemed to help much. T427. He therefore opined that Riesberg would have
difficulty concentrating for long periods of time. T427. He also opined that
frequent changing of positions can provide short-term distraction and mild
relief for "patients like this." T427. "A constant high level of pain," of the type



                                       - 15 -
Riesberg has, "is exhausting," he said. T427 He opined it would require
frequent resting throughout the day and absences from work. T427. Finally,
he said Riesberg "would not be able to consistently work an 8 hour day 5 days
a week since July 1, 2014." T427.
      Dr. Fitzgibbons wrote a letter dated July 11, 2017 describing Riesberg
as "suffering from at this point uncharacterized peripheral neuropathy for as
much as seven years." T429. He said the pain is "exacerbated by touch,
pressure, movement and overall incapacitating." T429. Fitzgibbons opined that
she could not be in one position, and particularly sitting for more than 25-30
minutes before needing to switch. T429. He also opined that she required rest
and sleep during the day and would be forced to call in sick or leave early due
to the "severity of the pain." T429.
                         4. ADMINISTRATIVE HEARING
      At the time of the administrative hearing on July 19, 2017, Riesberg
testified more or less consistently with her medical records. T64. Riesberg said
that she was not able to work because of the pain in her feet. T42. She said "I
couldn't concentrate at work when I was in so much pain." T42. Riesberg also
explained that while transitioning to a desk job helped initially that "the pain
ha[d] just progressed so much through the years," and "even sitting down didn't
help." T43. She testified that having an adjustable sit/stand desk was nice, but
even that accommodation couldn’t overcome her pain and inability to focus.
T43. She said she also missed doctor appointments due to pain. T56.
      When describing her pain, Riesberg testified that it gets worse with
"walking," "just even daily chores at home," and "just going to the grocery
store." T48. When asked how long she could stand, Riesberg testified "maybe
30 minutes," and reiterated "sometimes I don't even finish my shopping
because I'm just in too much pain." T49. Riesberg also expressed limits on the



                                       - 16 -
amount of time she could sit—"usually about 30 minutes to 45 minutes top[s],"
before needing to change positions. T49 She testified that she has to lay down
and nap every day because "[m]y pain wakes me up. I don't sleep. So I'm up
and down, up and down all night." T49. Ultimately, she said the pain was "still
a seven" with pain medications, and she knew they helped, "[b]ut not
enough, . . . and I take them all." T47-48.
      Riesberg testified that throughout her course of treatment she was
hopeful that the doctors would help her and that she would improve. T44-45.
She said she had "several different series of spine injections," the most recent
of which she stopped before finishing because they "didn't improve anything."
T46-47. She also testified that a trial spine stimulator "didn't help," and only
provided "maybe about 20 percent" relief. T46-47. She explained that she was
hoping to get a new kind of spine stimulator approved by her insurance
company, but they had so far denied it as experimental. T46.
      Riesberg said that she does have good days sometimes when she tries to
"get things caught up[,] . . . but then I pay for it." T53. On a good day, she might
be able to go to the grocery store, dust, or vacuum, but only for an hour at a
time and "it wouldn't be continuous." T53-54. But good days don't come along
often anymore. T54. More often she will try and "psych" herself to do things
like fold laundry, but a "tiny bit of chores" puts her in pain. T48; see T52.
      Regarding her mental health, Riesberg testified that "I get depressed
because I want to be in society and work." T52 "When you're [sic] stay at home
like I do, you feel like you have no meaning or purpose because you're not doing
anything productive." T52. "Sometimes with the depression . . . I don't even
want to do anything." T54.
      In addition to testimony from Riesberg, the ALJ heard testimony from a
vocational expert (VE). The ALJ presented the VE with a hypothetical



                                       - 17 -
regarding whether an individual with some functional limits who is able to
perform simple, sedentary work that did not involve operation of foot controls
or exposure to sustained extreme temperatures, but could perform no more
than occasional stooping, kneeling, crouching, or crawling, among other
limitations, could perform any jobs in significant numbers in the national
economy. T57-58. The VE opined that such a person could get work as a
document preparer, addresser, and charge account clerk. T58-59.
      The ALJ then asked the VE a second hypothetical: whether in addition
to the limitations in hypothetical one, if an individual needed to stop working
at will for about one minute every 30 minutes of the work day and do whatever
necessary to increase comfort before returning to sedentary work, could that
person still perform the jobs mentioned? T59. The VE opined that, in her
experience and knowledge in the field of vocational rehabilitation, such an
individual could still perform those jobs. T59-60.
      Counsel for Riesberg then proposed two additional hypotheticals. First,
whether in addition to the limitations in hypothetical one, if an individual
would miss work three days per month due to their medical condition, could
that person still perform the jobs previously listed? T59. The VE opined that,
in her experience and knowledge, with this additional condition the person
would be precluded from competitive employment. T60. Second, counsel asked
whether in addition to the limitations in hypothetical one, if a person needed
to lie down for a couple of hours each day due to pain and fatigue from lack of
sleep and side effects from medication, could they still perform the jobs
previously listed? T60. The VE opined that such a person would also be
precluded from competitive employment. T60.




                                     - 18 -
            III. SEQUENTIAL ANALYSIS AND ALJ FINDINGS
      Riesberg claimed she was disabled as a result of nerve damage, chronic
pain, anxiety, depression, and pre-diabetes, T64-65, and has been since July 1,
2014––the date she quit working and shortly after she began talking to her
physicians about applying for disability. T13; See T44-45, 213, 309. To
determine whether a claimant is entitled to disability benefits, the ALJ
performs a five-step sequential analysis. 20 C.F.R. § 404.1520(a)(4).
                                  1. STEP ONE
      At the first step, the claimant has the burden to establish that she has
not engaged in substantial gainful activity since her alleged disability onset
date. Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006); 20 C.F.R. §
404.1520(a)(4)(i). If the claimant has engaged in substantial gainful activity,
the claimant will be found not to be disabled; otherwise, the analysis proceeds
to step two. Gonzales, 465 F.3d at 894; 20 C.F.R. § 404.1520(a)(4)(i).
      In this case, the ALJ found that Riesberg had not engaged in substantial
gainful activity since her alleged disability onset date of July 1, 2014. T15.
                           2. STEPS TWO AND THREE
      At the second step, the claimant has the burden to prove she has a
"medically determinable physical or mental impairment" or combination of
impairments that is "severe[,]" 20 C.F.R. § 404.1520(a)(4)(ii), in that it
"significantly limits [her] physical or mental ability to perform basic work
activities." Gonzales, 465 F.3d at 894; see also Kirby v. Astrue, 500 F.3d 705,
707–08 (8th Cir. 2007). Next, "at the third step, [if] the claimant shows that
[her] impairment meets or equals a presumptively disabling impairment listed
in the regulations, the analysis stops and the claimant is automatically found
disabled and is entitled to benefits." Gonzales, 465 F.3d at 894; 20 C.F.R. §
404.1520(a)(4)(iii). Otherwise, the analysis proceeds.



                                      - 19 -
      The ALJ found that Riesberg has the following severe impairments:
complex regional pain syndrome, diabetes with peripheral neuropathy,
degenerative disc disease, and obesity. T16. The ALJ also found that Riesberg
had major depressive disorder and anxiety disorder, but that both were non-
severe. T16. And the ALJ considered Riesberg's obesity "in combination with
her other impairments." T17. Ultimately, the ALJ found that Riesberg's
impairments, considered singly and in combination, did not meet or medically
equal a presumptively disabling listed impairment. T16-17.
      Accordingly, the ALJ proceeded to determining Riesberg's residual
functional capacity.
                       3. RESIDUAL FUNCTIONAL CAPACITY
      Before moving to step four, the ALJ must determine the claimant's
residual functional capacity (RFC), which is used at steps four and five. 20
C.F.R. §§ 404.1520(a)(4), 404.1250(e). "'Residual functional capacity' is defined
as 'the most [a claimant] can still do' despite the 'physical and mental
limitations that affect what [the claimant] can do in a work setting' and is
assessed based on all 'medically determinable impairments,' including those
not found to be 'severe.'" Gonzales, 465 F.3d at 894 n.3 (quoting 20 C.F.R. §§
404.1545 and 416.945).
      The ALJ first considers whether the claimant suffers from "medically
determinable impairment(s) that could reasonably be expected to produce [the
claimant's] symptoms." 20 C.F.R. § 404.1529(a) to (c)(1). A medically
determinable impairment must be demonstrated by medical signs or
laboratory evidence. 20 C.F.R. § 404.1529(b). If this step is satisfied, the ALJ
then evaluates the intensity and persistence of the claimant's symptoms to
determine how they limit the claimant's ability to work. 20 C.F.R. §
404.1529(c)(1). This again requires the ALJ to review all available evidence,



                                     - 20 -
including statements by the claimant, "objective medical evidence,"9 and "other
evidence."10 20 C.F.R. § 404.1529(c)(1) to (3). The ALJ then considers the
claimant's statements about the intensity, persistence, and limiting effects of
her symptoms, and evaluates them in relation to the objective medical evidence
and other evidence. § 404.1529(c)(4). Ultimately, symptoms will be determined
to diminish the claimant's capacity for basic work activities, and thus impact
the claimant's RFC, "to the extent that [the claimant's] alleged functional
limitations and restrictions due to symptoms . . . can reasonably be accepted
as consistent with the objective medical evidence and other evidence."
Id.; § 404.1529(d)(4). Because the ALJ's RFC finding is the critical issue in this
appeal, the Court will examine the ALJ's underlying reasoning in more detail.
         The ALJ found that although Riesberg's impairments could reasonably
be expected to produce her symptoms, Riesberg's statements "concerning the
intensity, persistence and limiting effects" were not "entirely consistent with
the medical evidence and other evidence." T18. The ALJ concluded that
Riesberg's diabetes with peripheral neuropathy, degenerative disc disease,
complex regional pain syndrome, and obesity would limit Riesberg to
performing sedentary work, postural activities only occasionally, and prevent
operation of foot controls. T21. He also limited Riesberg to simple work due to
her claims of difficulty concentrating. T20. But, the ALJ reasoned, Riesberg's
severe conditions could be accommodated by the ability to stop working at will
for one minute every 30 minutes of the workday. T21.




9   20 C.F.R. §§ 404.1529(c)(2) and 404.1502(c), (f), & (g).
10   "Other evidence" includes information provided by the claimant, treating and non-treating
sources, and other persons. See 20 C.F.R. § 404.1529(a) (and sections referred to therein); see
also 20 C.F.R. § 404.1529(c)(3).


                                               - 21 -
      The ALJ gave only some weight to the opinion of Dr. Evans because his
opinion was rendered in July 2017, 13 months after he had last seen Riesberg.
T21. The ALJ also discounted Evans' opinion due to purported inconsistencies.
First, while Evans opined that Riesberg would have difficulty concentrating,
his notes never reflected that she was "confused, inattentive, or not listening."
T21. Second, the ALJ cast doubt on Evans' opinion that Riesberg would be
exhausted by the pain and thus miss work because it was "speculative," and
she never missed appointments with Evans or appeared exhausted. T21.
Finally, the ALJ dismissed Evans' opinion that Riesberg could not work 8
hours a day five days a week, because such an opinion was "reserved to the
Commissioner." T21.
      The ALJ gave little weight to the opinion of Dr. Fitzgibbons for similar
reasons. T21-22. He pointed to a lack of evidence that Riesberg missed
appointments, and suggested that Fitzgibbons' opinions were purely
speculative. T22. The ALJ also reasoned that Fitzgibbons' opinions regarding
Riesberg's ability to attend work on a full time basis were not medical opinions,
and were therefore reserved to the Commissioner. T22.
      The ALJ also found Riesberg's subjective reports of relief from treatment
inconsistent with other evidence of record. T19. The ALJ relied on Dr. Dayton,
the consulting physician, who observed that Riesberg's feet were "extremely
sensitive to touch," which he found inconsistent with Riesberg's testimony that
she could stand for 30 minutes at a time and drive. T19. The ALJ also pointed
to notes from treating physicians who had observed a lack of hypersensitivity
to touch and decreased sensation to pin prick, and who had encouraged
Riesberg to walk for an hour each day. T20.
      The ALJ also suggested that Riesberg's statements regarding daily
activities had been inconsistent. T20. For example, her estimate of the time



                                     - 22 -
she could be on her feet in March 2015 (could walk half a block) and July 2017
(could be on her feet for 30 minutes) were different. T20. Similarly, in March
2015 she said she could drive for an hour comfortably, but denied such ability
in July 2017. T20. The ALJ stated that Riesberg could "go grocery shopping,
drive, prepare meals, and do some household chores, such as dusting and
vacuuming," and on a good day could do chores for an hour before needing a
break. T20. Finally, the ALJ noted that at the hearing Riesberg "did not show
any of the behavior one would expect from someone experiencing such
oppressive symptoms." T20.
      Riesberg's claims of decreased concentration were also unsupported,
according to the ALJ. T20. He reasoned that during her May 2015 psych
evaluation Riesberg claimed her pain was a 10, but that Vacek observed no
impact on her ability to concentrate. T20. Furthermore, the ALJ pointed to
Riesberg's ability to give detailed and specific descriptions of her medication
dosages during the hearing. T20. Nevertheless, the ALJ included a limitation
to performing simple work despite the perceived inconsistencies. T20.
      The ALJ gave some weight to the opinions of the agency medical
consultants who reviewed Riesberg's file at the initial and reconsideration
stages. T22. The ALJ reasoned that the two medical opinions were consistent
with each other and other substantial evidence of record. T22. He only varied
his RFC determination from their opinions, to include more limits on postural
activities and the ability to take 1 minute breaks, because of hearing testimony
and the opinion provided by Dr. Evans. T22. Similarly, the ALJ reasoned that
the two psychological opinions were consistent with one another and indicated
that Riesberg's mental health conditions were related to her physical health
conditions. T22. The ALJ varied from their opinion that Riesberg's anxiety and
depression were severe because evidence not available to the consultants



                                     - 23 -
indicated that both conditions were being treated conservatively with
medication and without therapy. T22.
       The ALJ gave great weight to the consultative opinion of Dr. Needelman,
who concluded that Riesberg's limitations "were due to her physical
impairments, rather than mental impairments." T23. The ALJ stated that
Needelman's conclusion that Riesberg would be limited to simple work due to
some difficulty concentrating was reflected in the RFC. T23.
       The ALJ gave little weight to Dr. Vacek's psychological evaluation
because it was conducted for the limited purpose of assessing risk prior to the
spinal cord stimulator surgery. T23. But he noted that Vacek's opinion was
consistent with the finding that Riesberg did not have a severe mental
impairment. Accordingly, the ALJ found the following RFC:


       the residual functional capacity to perform sedentary work . . .
       except that she is able to stoop, kneel, crouch, and crawl only
       occasionally. She is able to perform work that does not expose her
       to sustained and concentrated extreme temperatures. She is able
       to perform work that does not require the operation of foot controls.
       She is able to perform work that is simple, and she is able to
       respond   appropriately    to   routine   changes    in   the   work
       environment. She is able to perform work that allows her to stop
       working at will for one minute every 30 minutes of the workday.


T17.
                            4. STEPS FOUR AND FIVE
       At step four, the claimant has the burden to prove that she lacks the RFC
to perform her past relevant work. Gonzales, 465 F.3d at 894; 20 C.F.R. §§
404.1520(a)(4)(v), 404.1250(f). If the claimant can still do her past relevant


                                       - 24 -
work, she will be found to be not disabled, otherwise, the analysis proceeds to
step five. At step five, the burden shifts to the Commissioner to prove,
considering the claimant's RFC, age, education, and work experience, that
there are other jobs in the national economy that the claimant can perform.
Gonzales, 465 F.3d at 894; 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g).
      Here, the ALJ determined Riesberg was unable to perform past relevant
work. T23. And at step five, the ALJ found that Riesberg could perform jobs
that existed in significant numbers in the national economy, based on the
testimony of the VE. T24-34. So, the ALJ found Riesberg was not disabled, and
denied her claims for benefits. T25.
                         IV. STANDARD OF REVIEW
      The Court reviews a denial of benefits by the Commissioner to determine
whether the denial is supported by substantial evidence on the record as a
whole. Teague v. Astrue, 638 F.3d 611, 614 (8th Cir. 2011) (citing 42 U.S.C. §
405(g)). Substantial evidence is less than a preponderance but is enough that
a reasonable mind would find it adequate to support the conclusion. Id. The
Court must consider evidence that both supports and detracts from the ALJ's
decision, and will not reverse an administrative decision simply because some
evidence may support the opposite conclusion. Perkins v. Astrue, 648 F.3d 892,
897 (8th Cir. 2011). If, after reviewing the record, the Court finds it is possible
to draw two inconsistent positions from the evidence and one of those positions
represents the ALJ's findings, the Court must affirm the ALJ's decision. Id.
The Court reviews for substance over form: an arguable deficiency in opinion-
writing technique does not require the Court to set aside an administrative
finding when that deficiency had no bearing on the outcome. Buckner v. Astrue,
646 F.3d 549, 559 (8th Cir. 2011). And the Court defers to the ALJ's
determinations regarding the credibility of testimony, so long as they are



                                       - 25 -
supported by good reasons and substantial evidence. Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011)
                                V. DISCUSSION
      Riesberg assigns two errors to the ALJ's decision: (1) failing to provide
good reasons for the weight afforded Dr. Evans' and Dr. Fitzgibbons' opinions
and for discrediting Riesberg's subjective complaints, and (2) failing to provide
adequate available jobs at Step 5 because of a conflict between the RFC and
the reasoning level 3 requirements of two of the positions. Filing 20. Riesberg
also contends that the ALJ's appointment was unconstitutional and requires
this court to remand her claim to be heard by a constitutionally appointed ALJ.
Filing 14.
      The Court agrees with Riesberg that the ALJ did not give sufficient
reasons for the weight afforded Dr. Evans' and Dr. Fitzgibbons' opinions and
Riesberg's own subjective account. The Court also finds that the ALJ's RFC
determination was not supported by substantial evidence in the record.
      The opinion of a treating medical source is given more weight because
those sources are likely to be the medical professionals most able to provide a
detailed, longitudinal picture of the claimant's impairments and may bring a
unique perspective to the medical evidence that cannot be obtained from the
objective medical findings alone or from reports of individual examinations,
such as consultative examinations or brief hospitalizations. 20 C.F.R. §
404.1527(c)(2). When the treating physician's opinion is supported by proper
medical testing, and is not inconsistent with other substantial evidence in the
record, the ALJ must give the opinion controlling weight. See id.; Anderson v.
Astrue, 696 F.3d 790, 793 (8th Cir. 2012). An ALJ may discount or even
disregard the opinion of a treating physician where other medical assessments
are supported by better or more thorough medical evidence, or where a treating



                                     - 26 -
physician renders inconsistent opinions that undermine the credibility of such
opinions. Anderson, 696 F.3d at 793; Davidson v. Astrue, 578 F.3d 838, 843 (8th
Cir. 2009).
      Even if the treating source's opinion is not given controlling weight, an
ALJ must apply certain factors—the length of the treatment relationship and
the frequency of examination, the nature and extent of the treatment
relationship, supportability of the opinion, consistency of the opinion with the
record as a whole, and the specialization of the treating source—in determining
what weight to give the opinion. See 20 C.F.R. 404.1527(c)(2); see also Wilson
v. Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). And the ALJ must
always give good reasons for the weight given the treating source's opinion. 20
C.F.R. § 404.1527(c)(2); see also Anderson, 696 F.3d at 793. The ALJ may not,
however, simply draw his own inferences about plaintiff's functional ability
from medical reports. Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017).
      There is no dispute among the parties that Dr. Evans was a treating
source whose opinion was entitled to deference. See 20 C.F.R. § 404.1502.
Evans is also a board certified pain specialist who is entitled to special
deference in his area of specialty. 20 C.F.R. § 404.1527; see also Kelley v.
Callahan, 133 F.3d 583, 589 (8th Cir. 1998). The ALJ took issue with Dr.
Evans' opinion for two main reasons: (1) Evans had not seen Riesberg for over
a year when writing the opinion and (2) Evans had never documented fatigue,
inability to concentrate, or missed appointments to support his opinion. T21,
see T427. The Court recognizes that it is permissible for an ALJ to discount an
opinion of a treating source that is inconsistent with the source's clinical
treatment notes. Anderson, 696 F.3d at 793; Davidson, 578 F.3d at 843. But
the Court cannot accept the ALJ's reasoning that Evans' opinion is at odds
with his treatment notes or the other evidence of record.



                                     - 27 -
      The ALJ does not point to things in Evans' notes that are inconsistent
with his opinion, but rather what is not there—any note of inability to
concentrate or exhaustion. But that doesn't accurately characterize Evans'
records. Evans' objective notes do generally report that Riesberg was not
distressed, disoriented or lethargic. See T359, 366, 362-63, 401. However, in
February 2016, after over a year of treatment with very little relief, Evans
documented that Riesberg's pain had recently increased from an average 6 or
7 to a 10 and she was "in distress secondary to pain," "anxious," and "tearful"
because "she felt like she was running out of options." T410-11. In May of 2016,
Evans again observed that Riesberg was in distress from pain and "frustrated
with her lack of progress in controlling her pain." T406-07. Evans' records also
reflect Riesberg's complaints of decreased energy, fatigue, and sleep
disturbance, including night sweats. See T358, 360, 405, 400.
      In other words, Evans did not issue an opinion that directly conflicted
with notes taken at or around the same time. See Davidson, 578 F.3d at 843;
Prosch v. Apfel, 201 F.3d 1010, 1013, (8th Cir. 2000). For example, Evans did
not consistently note Riesberg's pain level at a 5 and then suggest in his
opinion that it was more severe. In addition, Evans' notes consistently
document that Riesberg's pain was getting worse, and was generally
unresponsive to treatment. Therefore, the Court doesn't see the supposed
inconsistencies with Evans' eventual opinion that Riesberg would be
exhausted and unable to sustain concentration for long periods as a result of
her severe pain.
      The ALJ also took issue with the fact that Riesberg never missed
appointments with Evans. But the Commissioner, in this instance, is putting
Riesberg in a Catch-22. In the administrative proceeding, the ALJ discounted
Evans opinion, but on appeal, the Commissioner suggests that the Court



                                     - 28 -
should not assume other appointments Riesberg missed, with Dr. Cronican,
were missed because of pain. See filing 19 at 10. And in other cases, missed
appointments and failure to follow treatment recommendations have been
used against a claimant to show a lack of disability. See Bernard v. Colvin, 774
F.3d 482, 487 (8th Cir. 2014).
      The Court refuses to engage in such mental gymnastics for the
Commissioner's benefit. The Court is not convinced that Riesberg's attendance
of her appointments with Dr. Evans provides a good reason to discount Evans'
opinion. In fact, it makes sense that Riesberg would prioritize appointments
with her treating physicians despite debilitating pain, because she wanted
relief from that pain.
      Medical testing and other substantial evidence of record also supports
Evans' opinion. Evans himself documented evidence of Riesberg's diabetic
neuropathy, degenerative disc disease, and complex regional pain syndrome.
See T353, 358-366, 401-410. Evans also tried numerous treatments with
limited or no success, including: anti-convulsants, pain relievers, three
different topical compound pain relievers, a trial spinal cord stimulator, and
lumbar sympathetic blocks. See T360-66, 402-11. And every physician that
Riesberg saw from 2013 to 2017 diagnosed her with neuropathy; many
associated it with her diabetes. T301, 293, 311, 360, 337, 415. Her A1c level
was also consistently abnormal. It fluctuated between a high of 7.7 in
November 2013 and low of 5.8 in August of 2015, but most recently tested at
6.6 in January 2017. The ALJ suggests that these levels are "under control,"
but the ALJ did not cite medical evidence for that suggestion, and the Court
can find no such evidence in the record. See T19.
      Finally, Riesberg's medical records as a whole support that Riesberg was
in distress secondary to her pain. Dating back to Dr. Staack in 2013, records



                                     - 29 -
show that Riesberg would become tearful, anxious and frustrated when
discussing her pain with providers. See T298-99. Dr. Cronican noted on their
first visit that Riesberg seemed "depressed, anxious and uncomfortable,"
although not "in severe distress," T309-10, and consistently made similar
observations afterwards, even though her mood sometimes improved. See
T309-14, 342-47, 381-85, 393-96. In addition, both of the state agency
consultants, Dr. Needelman and Dr. Dayton, noted that Riesberg appeared
"tearful," T328, 335, and Needelman also said her "energy level appears to be
low." T328, 335. A claimant need not be in a constant state of outward distress
to prove debilitating pain. See Miller v. Sullivan, 953 F.2d 417, 422-23 (8th Cir.
1992). The Court also finds the evidence consistent with Riesberg's claim that
she has good and bad days.
      The ALJ also discounted Riesberg's subjective claims of her pain's
intensity, persistence and limiting effects because, according to the ALJ, they
conflicted with objective medical evidence and were not entirely consistent.
And the ALJ relied on Riesberg's supposed lack of credibility to assign limited
weight to Evans' and Fitzgibbons' opinions because they rely, in part, on
Riesberg's subjective complaints. Neither conclusion is persuasive.
      First, the Commissioner points to evidence that while Riesberg had
severe allodynia and decreased sensation in a stocking pattern on both feet,
she also had full muscle strength, intact deep tendon reflexes, and an overall
normal gait and station. T19. However, while peripheral neuropathy may
result in decreased strength or reduced tendon reflexes, not all patients with
disabling pain will produce those symptoms. See Merck at 1520. Therefore, the
ALJ may not discount Riesberg's subjective account simply because she does
not have such symptoms. See Miller, 953 F.2d at 422-23.




                                      - 30 -
      Second, the ALJ suggested that the 2015 MRI of Riesberg's lumbar spine
revealed only a stable small disc protrusion and facet degeneration of the
lumbar spine, without stenosis. T19. The ALJ concluded that this was
consistent with Cronican's observations of tenderness and moderate reduced
range of motion. T19. However, while the Court agrees that this evidence
suggests Riesberg's degenerative disc disease may not be extreme, it does not
support the conclusion that Riesberg is exaggerating her pain. Rather, the MRI
supports her treating physicians' overwhelming diagnosis of peripheral
neuropathy instead of radiculopathy. It also explains, in part, why lumbar
sympathetic blocks helped only initially and partially and why Riesberg's
physicians continued to look for a cause, including referring her to a new
neurologist. See T399-402, 415-19.
      Third, the ALJ suggested that Riesberg received "generally conservative
treatment for her conditions." T19. But that finding is also unsupported by the
record. Riesberg tried injections, which the ALJ admitted provided only partial
and temporary relief. She tried a spinal cord stimulator, and the ALJ seemed
to suggest that because she did not move forward with permanent placement
that she is not credible. And the ALJ pointed out that the dorsal root ganglion
spinal stimulator hadn't been tried, but concluded that was only because
Riesberg's insurance denied it as experimental. Finally, the ALJ said that
medication had been prescribed including gabapentin and hydrocodone. But
he did not adequately credit the multitude of medication adjustments in both
type and quantity that Riesberg's treating physicians tried. It is difficult to see
how that treatment can be described as "generally conservative." See 20 C.F.R.
§ 404.1529(c); SSR 16-3P, 2017 WL 5180304 at *9 (Oct. 25, 2017). And it is
hardly fair to fault Riesberg for her insurance company's denial of the new type
of spinal cord stimulator.



                                      - 31 -
          Fourth, the ALJ said that Riesberg's claims of hypersensitivity in her
feet were inconsistent with objective evidence of reduced sensation in her feet
and her subjective reports that she can walk and drive. The ALJ relied on Dr.
Dayton's exam, which showed hypersensitivity, and Dr. Fitzgibbons' initial
exam which showed no apparent hypersensitivity and decreased sensation to
pin prick. T20. However, Fitzgibbons later examined Riesberg and noted that
she was actually much more sensitive to touch than to pin prick. And
peripheral neuropathy results in sensory abnormalities such that a patient
may experience both pain aggravated by touch and numbness. Merck at 1520.
Furthermore, Dr. Cronican's recommendation that she "try to walk for 1 hour
per day," is not inconsistent with her claims that she cannot be on her feet for
that long at one time. Taken in context, that recommendation was clearly
meant to encourage Riesberg to lose weight rather than an opinion about
whether Riesberg could walk for a sustained 1-hour period. See T381-85, 393-
96, 422-23. After all, it's entirely possible to walk for an a hour a day without
walking for an hour at a time.
          Fifth, the ALJ took issue with Riesberg's reports of daily activities and
symptoms. However, when doing so he pointed to instances where Riesberg's
account of the severity of pain increased and her ability to drive decreased from
her original reports in March 2015 to the hearing in July 2017. T20. That is
entirely consistent with her diagnoses and her medical records, which
document complaints of increasing pain.11 The ALJ also said that because
Riesberg testified that she could still go grocery shopping, do some chores, and
drive, that she remained capable of performing sedentary work. T20. But "the
ability to perform these limited activities (with difficulty) on [her] good days is


11   The Court, in fact, would expect her subjective accounts of pain and limits to daily activities
to have changed over a two-year period where she was getting little relief from her treatment.


                                                - 32 -
not inconsistent with testimony that on [her] bad days, [s]he cannot function
at all." Ross v. Apfel, 218 F.3d 844, 849 (8th Cir. 2000).
      Finally, the ALJ said that at the hearing Riesberg did not show any
behavior that "one would expect from someone experiencing such oppressive
symptoms." T20. But this type of reasoning has been squarely rejected by the
Eighth Circuit—while the demeanor of a claimant may be noticed by the ALJ,
her credibility may not be discounted on account of a failure to "sit and squirm."
Miller, 953 F.2d at 422.
      The ALJ simply did not provide good reasons to discount Riesberg's
subjective statements regarding the severity of her pain. An ALJ may discount
a claimant's subjective complaints of pain only if there are inconsistencies in
the record as a whole. Ellis v. Barnhart, 392 F.3d 988, 996 (8th Cir. 2005). As
explained above, the inconsistencies relied upon by the ALJ simply don't pass
muster. There is substantial objective medical evidence to establish that
Riesberg was suffering from severe painful peripheral neuropathy. And
Riesberg was very consistent in complaining of pain that ranged from a low of
6 or 7 to a high of 10 throughout her treatment—treatment that was largely
unsuccessful, aside from pain medication that barely took the edge off.
      Having concluded that the ALJ did not have good reasons to discount
Riesberg's subjective complaints, to the extent that Evans relied on those
complaints to form his opinion, he was justified in doing so. In addition, it was
appropriate for Evans to opine that Riesberg could not work consistently, 8
hours per day 5 days a week. In fact, medical opinions on how much work a
claimant can do are not only allowed, but encouraged. 20 C.F.R. § 404.1527;
see Kelley, 133 F.3d at 589. And just because over a year had elapsed since




                                      - 33 -
Evans' last visit with Riesberg, his opinion is still entitled to deference.12 First,
there is no evidence in the record that her condition improved. Second,
Riesberg should not be punished for seeking treatment from a different
physician when she was still not getting relief. Dr. Fitzgibbons' notes even
reflect Riesberg's frustration at the lack of confirmed cause for her pain and a
desire to get help finding one. Therefore, Evans' opinion was entitled to at least
substantial, if not controlling weight. See Anderson, 696 F.3d at 793.
         The ALJ also gave Dr. Fitzgibbons' opinion little weight, justifying his
decision by saying that Fitzgibbons relied on Riesberg's subjective accounts
and only opined to things reserved for the commissioner. See T21-22. For the
reasons outlined above, that reasoning is no more persuasive for Fitzgibbons'
opinion than it was for Evans'. Fitzgibbons opined that Riesberg's peripheral
neuropathy resulted in pain that is "incapacitating," and that would require
her to change positions frequently, rest or nap, and result in her calling in sick
to work or having to leave early. As previously mentioned, these types of
opinions are not only acceptable from a treating source, but encouraged. See §
404.1527; Kelley, 133 F.3d at 589. Therefore, the ALJ should have afforded Dr.
Fitzgibbons' opinion at least substantial weight. See Papesh v. Colvin, 786 F.3d
1126, 1132 (8th Cir. 2015)
         Nor is the Court convinced by the ALJ's decision to adopt the opinions of
the state agency medical consultants over the opinions of Dr. Evans and Dr.
Fitzgibbons. The ALJ reasoned that the two consultants, who never examined
Riesberg, were "familiar with the definitions and standards" used by the SSA


12   In fact, there seems to be some justification for Riesberg not returning to Evans in that
period—he believed she would be best treated by the dorsal ganglion nerve root stimulator
that they had tried to get approved, but that had been denied by Riesberg's insurance as too
experimental. See T46, 427.


                                             - 34 -
and their opinions were consistent with one another and the other substantial
evidence of record. For the reasons listed above, the Court disagrees. The
opinions of non-treating practitioners who attempt to evaluate a claimant
without examination do not ordinarily constitute substantial evidence upon
which to base a denial of benefits. Shontos v. Barnhart, 328 F.3d 418, 427 (8th
Cir. 2003). The Court finds very little, let alone substantial, evidence to support
the consulting physicians' and the ALJ's own opinion that Riesberg is capable
of sitting 8 hours a day, 5 days a week and managing her pain by simply
moving for 1 minute every 30 minutes.
      The ALJ should have afforded controlling weight to the opinion of Dr.
Evans and at least substantial weight to the opinion of Dr. Fitzgibbons. The
ALJ overlooked the bulk of the medical records in favor of impermissibly
making his own inferences from what was not there. See Combs, 878 F.3d at
646; Shontos, 328 F.3d at 426-27. Evans' opinion, in particular, is a clear
example of a treating physician who is "most able to provide a detailed,
longitudinal picture" of Riesberg's medical impairments and brought "a unique
perspective to the medical evidence that cannot be obtained from the objective
medical findings alone or from reports of individual examinations." See §
404.1527(c)(2).
      Having reached that conclusion, it is unnecessary for the Court to
discuss Riesberg's other assigned error. In addition, according to the VE,
someone with Riesberg's impairments who would also miss work three or more
times each month and have to rest frequently at work would not be able to find
competitive employment. T59-60. Had the ALJ given Dr. Evans' and
Fitzgibbons' opinions appropriate weight, Riesberg would have been found
disabled at step five and awarded benefits because there are not a significant
number of jobs in the national economy that Riesberg can perform. See



                                      - 35 -
Gonzales, 465 F.3d at 894; 20 C.F.R. § 404.1520(a)(4)(v). The Court will
therefore reverse the Commissioner's decision and remand for an award of
benefits. See Shontos, 328 F.3d at 427.
                            APPOINTMENTS CLAUSE
      The plaintiff raises for the first time on appeal a claim that the ALJ was
an inferior officer who, pursuant to Lucia v. SEC, 138 S. Ct. 2044 (2018),
required appointment by the President, Courts of Law, or the Commissioner.
Consistent with Lucia, the plaintiff asks that this matter be remanded and
that a different ALJ be assigned to determine her claim for benefits. In
response, the Commissioner argues that the plaintiff waived or forfeited any
Appointments Clause claim by not timely raising the issue at the hearing
before the ALJ or to the Appeals Council. Filing 19 at 18. Because the Court is
reversing and remanding the Commissioner's decision on other grounds, it
need not reach the constitutional question, as it is moot.


      IT IS ORDERED:


      1.    The Clerk of the Court is directed to substitute Acting
            Commissioner of Social Security Andrew M. Saul as the
            defendant.


      2.    Riesberg's motion for an order reversing the Commissioner's
            final decision (filing 13) is granted.


      3.    The Commissioner's motion for an order affirming the
            Commissioner's final decision (filing 18) is denied.




                                      - 36 -
4.   This matter is remanded to the Commissioner pursuant to
     sentence four of 42 U.S.C. § 405(g) for calculation and award
     of benefits.


5.   A separate judgment will be entered.


Dated this 26th day of November, 2019.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                             - 37 -
